Exhibit 21 LIVE CURRENT MEDIA INC. LIST OF SUBSIDIARIES Name Jurisdiction Percent Owned by Live Current Media Inc. Communicate.com Delaware Inc. Delaware 100% Domain Holdings Inc. Alberta, Canada 98.2% 0778229 BC Ltd. British Columbia, Canada 98.2% (wholly-owned subsidiary of DHI) 612793 BC Ltd. British Columbia, Canada 98.2% (wholly-owned subsidiary of DHI) LCM Cricket Ventures Pte. Ltd. Singapore 100% Global Cricket Venture Pte. Ltd. Singapore 50.05% (shares are owned by LCM Cricket Ventures Pte. Ltd., a wholly-owned subsidiary of Live Current Media)
